      Frank Policelli
         Attorney at Law
                                                                        10 Steuben Park
                                                                     Utica, New York 13501
                                                                    Telephone 315 / 793-
                                                                                    793-0020
                                                                      Fax 315 / 793-
                                                                                793-8743

                                                                     March 4, 2021


Judge Nicholas G. Garaufis
United States Courthouse
Room 1426 S
225 Cadman Plaza East
Brooklyn, NY 11201


RE:     CASE NO: 2:20-cv-06291

Dear Judge Garaufis:

         I represent Oriska Corporation. I am writing this letter in response to the letter sent to you by
Alexander J. Sperber on behalf of Prohibited Transaction Defendant Ira Lipsius and other named
defendants in the above action that has been removed to your Court from a state court action in
Nassau County that Oriska Corporation was allowed to file its Complaint in Intervention by Judge
Libbert by Order dated October 7, 2020 (Doc. 1-2).
         The Intervention Complaint was not served but amended as of right pursuant to CPLR §3025
on December 28, 2020. The only defendants that have been served are the Defendant Class named in
the Amended Complaint. Oriska Corporation has until March 28, 2021 to serve the named
defendants. Accordingly the clients Mr. Sperber represents have not been served.
         On December 28, 2020 the Defendant Class represented by the Kernan Professional Group
filed its Notice of Removal (Doc. 1) pursuant to 28 U.S.C. §1441(a) and (b) since the original
complaint that intervention was granted upon involved $53 million that was diverted by the
defendants that was supposed to fund a 114 Trust under an ERISA plan (Employee Retirement
Income Security Act) sponsored by the nursing homes. The beneficiaries of the trust are the
employee class defendants. Oriska Corporation sought intervention in subrogation of these
beneficiaries and later named the workers as class defendants in the Amended Complaint.
         This Court in an Order dated February 18, 2021 adjourned the conference in this matter to a
date after March 26, 2021 and the date of April 9, 2021 was agreed upon by the parties. On February
 26, 2021 Mr. Sperber disingenuously wrote this Court and Prohibited Transaction Defendant Ira
Lipsius submitted a 16-page Memorandum of Law to remand this case to state court. These papers


                                                    1
were submitted in violation of this Court’s rules, Orders, and directives. I am more than willing to
respond to this Memo of Law and clearly show the Court that Mr. Lipsius has no standing and that
the case involves a Federal question for removal. However, I’m hesitant to respond without the
Court’s permission since Mr. Lipsius’s Memo of Law was improperly served in the first place. If it
meets with the Court’s approval I can submit an answering memorandum of law prior to our
conference.

                                                             Respectfully,

                                                             s/ Frank Policelli




                                                 2
